


INCENTIVE STOCK OPTION AWARD






Stock Option


Granted by


BLUE HILLS BANCORP, INC.


under the


BLUE HILLS BANCORP, INC.
2015 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2015 Equity Incentive Plan (the “Plan”)
of Blue Hills Bancorp, Inc. the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan has been provided or made available to each person granted a
stock option pursuant to the Plan. The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Compensation Committee of the Board of
Directors of the Company (“Committee”) will be final, binding and conclusive
upon the Participant and the Participant’s heirs, legal representatives,
successors and permitted assigns. Except where the context otherwise requires,
the term “Company” will include the parent and all present and future
subsidiaries of the Company as defined in Section 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”).
Capitalized terms used herein but not defined will have the same meaning as in
the Plan. Any reference to the “Bank” herein shall refer to Blue Hills Bank and
any reference to “Employer” shall mean either or both the Company and the Bank.
1.Name of Participant:                                         


2.Date of Grant: ______________, 20__    
                    
3.
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option:                                    

(subject to adjustment pursuant to Section 10 hereof).


•
This is an Incentive Stock Option (“ISO”) to the maximum extent permitted under
Code Section 422(d).



4.    Exercise price per share: $ __________
(subject to adjustment pursuant to Section 10 below)


5.    Expiration Date of Option: _________, 20__.








--------------------------------------------------------------------------------




6.
Vesting Schedule. Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.

Date
Vested Portion of Award
__________ __, 201_
__%
__________ __, 201_
__%
__________ __, 201_
__%
__________ __, 201_
__%
__________ __, 201_
__%



This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of
the Plan (in the event of death or Disability or Involuntary Termination at or
following a Change in Control).
7.    Exercise Procedure.
7.1
Delivery of Notice of Exercise of Option. This Option will be exercised in whole
or in part by the Participant’s delivery to the Company of written notice (the
“Notice of Exercise of Option” attached hereto as Exhibit A) setting forth the
number of shares with respect to which this Option is to be exercised, together
with payment by cash or other means acceptable to the Committee, including:

•
Cash or personal, certified or cashier’s check in full/partial payment of the
purchase price.



•
Stock of the Company in full/partial payment of the purchase price.



•
By a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and, if applicable, any
minimum required tax withholding).



•
By selling shares from my Option shares through a broker in full/partial payment
of the purchase price.



In order to exercise the Option, please deliver the Notice of Exercise and
payment (if applicable) to the Company at the following address:
Blue Hills Bancorp, Inc.
320 Norwood Park South
Norwood, Massachusetts 02062
Attention:
[Ms. Cheryl Haynes

Senior Vice President, Human Resources]


7.2
“Fair Market Value” shall have the meaning set forth in Section 8.1(s) of the
Plan.

8.    Delivery of Shares.


8.1
Delivery of Shares. Delivery of shares of Common Stock upon the exercise of this
Option will comply with all applicable laws (including the requirements of the
Securities Act) and the applicable requirements of any securities exchange or
similar entity.





--------------------------------------------------------------------------------






9.    Change in Control.


9.1
In the event of an Involuntary Termination at or following a Change in Control,
all Options held by the Participant, whether or not exercisable at such time,
will become fully exercisable, subject to the expiration provisions otherwise
applicable to the Option.



9.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 
10.    Adjustment Provisions.
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.
11.    Termination of Option and Accelerated Vesting.
This Option will terminate upon the expiration date, except as set forth in the
following provisions:
(i)
Death. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death. This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one (1) year from the date of death, subject to
termination on the expiration date of this Option, if earlier.



(ii)
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one (1) year from the
date of such Termination of Service by reason of Disability, subject to
termination on the Option’s expiration date, if earlier.



(iii)
Retirement. Vested Options may be exercised for a period of one (1) year from
the date of Termination of Service by reason of Retirement, subject to
termination on the Option’s expiration date, if earlier (and, for purposes of
clarity, non-vested Options will be forfeited on the date of Termination of
Service by reason of Retirement). “Retirement” shall have the meaning set forth
in Section 8.1(dd) of the Plan (i.e., retirement from employment as an Employee
on or after attainment of age 65). Options exercised more than three months
following Retirement will not have ISO treatment.



(iv)
Termination for Cause. If the Participant’s Service has terminated for Cause,
all Options that have not been exercised will expire and be forfeited.



(v)
Other Termination. If the Participant’s Service terminates for any reason other
than due to death, Disability or Retirement, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of three months following termination, subject to termination on the
Option’s expiration date, if earlier.







--------------------------------------------------------------------------------




12.    Employee Covenants regarding Non-solicitation, Confidentiality and
Non-disparagement.


In consideration for the receipt of this Award, during the term of the
Participant’s employment and for the twelve (12) months following the date of
termination of the Participant’s employment with the Company and/or the Bank
(collectively, the "Employer"), the Participant shall not, directly or
indirectly:


(i)     hire or attempt to hire any employee of the Employer, assist in such
hiring by any other person, or encourage any such employee to terminate his or
her relationship with the Employer, or solicit business from any customer of the
Employer or their subsidiaries, divert or attempt to divert any business from
the Employer or their subsidiaries, or induce, attempt to induce, or assist
others in inducing or attempting to induce any agent, customer or supplier of
the Employer or any other person or entity associated or doing business with the
Employer (or proposing to become associated or to do business with the Employer)
to terminate such person’s or entity’s relationship with the Employer (or to
refrain from becoming associated with or doing business with the Employer) or in
any other manner to interfere with the relationship between the Employer and any
such person or entity;
  
(ii)     divulge, use, furnish, disclose or make accessible to anyone, other
than to an employee or director of the Employer with a reasonable need to know,
any knowledge or information with respect to confidential or secret data,
procedures or techniques of the Employer, provided, however, that nothing in
this Section shall prevent the disclosure by the Participant of any such
information which at any time comes into the public domain other than as a
result of the violation of the terms of this Section by the Participant or which
is otherwise lawfully acquired by the Participant; or


(iii)    make any public statements that disparage the Employer or any
subsidiary of the Employer or the business practices of the Employer, or any
subsidiary of the Employer, except to the extent required by law or by a court
or other governmental agency of competent jurisdiction.


13.    Miscellaneous.


13.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



13.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



13.3
Except as otherwise provided by the Committee, ISOs under the Plan are not
transferable except (1) as designated by the Participant by will or by the laws
of descent and distribution, (2) to a trust established by the Participant, or
(3) between spouses incident to a divorce or pursuant to a domestic relations
order, provided, however, that in the case of a transfer described under (3),
the Option will not qualify as an ISO as of the day of such transfer.



13.4
This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.



13.5
This Agreement is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees that he will not exercise the
Option granted hereby nor will the Company be obligated to issue any shares of
stock hereunder if the exercise thereof or the issuance of





--------------------------------------------------------------------------------




such shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.


13.6
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.



[Signature Page to Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
BLUE HILLS BANCORP, INC.
By:                         
Its:                         


PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2015 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2015 Equity Incentive Plan.
PARTICIPANT




                        




--------------------------------------------------------------------------------




EXHIBIT A
NOTICE OF EXERCISE OF OPTION


I hereby exercise the stock option (the “Option”) granted to me by Blue Hills
Bancorp, Inc.
(the “Company”) or its affiliate, subject to all the terms and provisions set
forth in the Stock Option Agreement (the “Agreement”) and the Blue Hills
Bancorp, Inc. 2015 Equity Incentive Plan (the “Plan”) referred to therein, and
notify you of my desire to purchase __________________ shares of common stock of
the Company (“Common Stock”) for a purchase price of $_______ per share.


I elect to pay the exercise price by:


___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

___
A net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and, if applicable, any
minimum required tax withholding).

___
Selling ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.

I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
I hereby represent that it is my intention to acquire these shares for the
following purpose:
___    investment
___    resale or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
Date: ____________, _____.        _________________________________________
Participant’s signature


*    If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.




